By the Court,

Cole, J.
This cause was submitted upon the record, without argument and without any briefs, and we are therefore ignorant of the points upon which the plaintiff in error relies to reverse the order of filiation made by the circuit court. The record shows that several objections were taken on the trial to the admission and exclusion of certain testimony, but we do not perceive any error in the rulings of the circuit court upon those points. It appears likewise that the counsel for the plaintiff in error relied upon the objection that the circuit court of Milwaukee county had no jurisdiction of this proceeding. We are unable to understand why that court had not jurisdiction. The complaint was made before a justice of the peace of Milwaukee county, by the mother of the bastard child. A warrant was issued, upon which Owen was arrested, and recognized to appear at the next term of the circuit court of Milwaukee county, to answer the complaint preferred against him. Upon the trial in that court, the jury found him guilty. Whereupon ..the circuit court made an order of filiation, adjudging him to be the father of the bastard child, and charging him with its maintenance and support, and ordering him to pay the complainant a hundred dollars, for the support of the child from its.birth to that time, and five dollars upon the 20th day of each month thereafter. And he was required to give a bond to the supervisors of jfche proper town, in conformity to secticin 7, chap. *56137, of the bastardy act. All this proceeding appears to be regular and proper, and we think there is no donbt that the circuit court of Milwaukee county had jurisdiction of the cause.
The order of filiation is affirmed, with costs.